Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.

Argument: Applicant argued that (Remarks 12/6/2021, page 9, 1st paragraph, last 3 lines):  “However, Thye does not teach that the server disables the resources except for the lighting when the user accesses the resources for the  second time.”
Response: Thye discloses (Fig. 4, block 407; column 91, lines 30 – 34): “At block 407 of flow 400 of FIG. 4, resource relinquishment processing is initiated. For example, resource server 120 may generate an exit report (referred to herein as an E-report) for facilitating graceful termination of the user's access to the subject resource”; Disabling function other than lighting would correspond to, e.g. disabling a printer.  Thye also has the ability to control lighting, [column 14, lines 53 – 56, column 18, lines 52 – 58, column 21, lines 2 – 9], so leaving lighting on when the user leaves the space or turning it on when the user enters the space, is just a minor variation of what Thye teaches. Under Rationales for Obviousness (MPEP 2143, Rationale F), this not considered patentable.
Since functionality is disabled when the user exits the space, if the user reenters the space, functionality would still be disabled until user confirmation 404 occurs a 2nd time. That is, there is a time period during which functionality is disabled until user nd time, i.e. since the resource functionality was terminated in block 407, the resource is essentially disabled for the user until he gains access again at block 405.
Hence, from the above it can be concluded that resource functions are disabled when the user reenters the space without signing in again. Lighting can be left on or disabled, as per Rationales for Obviousness (MPEP 2143) argument above.

Argument: Applicant argued that (Remarks 12/6/2021, page 9, 2nd paragraph, last 3 lines): “That is, Thye does not teach that the devices (other than light) corresponding to the disabled functions cannot be used by the user when the functions (other than lighting) have been disabled.”
Response: Examiner respectfully disagrees. As stated in Argument a) above, functionality is disabled when the user leaves the space and remains disabled when the user reenters the space, unless the user signs in again. Hence the last limitation of claim 1 is disclosed by Thye.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 18, 30 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thye (US 9830624).

Regarding claim 1, Thye discloses an apparatus (Fig. 1, resource server 120; column 11, lines 29 - 42) comprising:
a controller (inherent in resource server 120) configured to, a user who has used a space and  a reservation period ends (Fig. 4, blocks 404 – 405 disclose user confirmation and user uses the space, then block  406 discloses user ownership period ends i.e. reservation ends), limit functions available in the space after the reservation period ends (claim 1, column 33, lines 52 – 55 discloses “transmitting, by the resource server to the component of the specific space resource upon receipt of the second message, a second control signal that disables access to the specific resource”);
wherein the limiting functions comprises that the controller disables functions other than lighting (claim 1, column 33, lines 52 – 55 discloses “transmitting, by the resource server to the component of the specific space resource upon receipt of the second message, a second control signal that disables access to the specific resource”; multiple types of resources are disclosed in Fig. 2; column 6, lines 53 – column 7, line 2; column 7, lines 51 – 67; column 17, line 66 – column 18, line 7; Fig. 4, block 407; column 91, lines 30 – 34 discloses “At block 407 of flow 400 of FIG. 4, resource relinquishment processing is initiated. For example, resource server 120 may generate an exit report (referred to herein as an E-report) for facilitating graceful termination of the user's access to the subject resource”; Disabling function other than lighting would correspond to, e.g. disabling a printer.  Thye also has the ability to control lighting, [column 14, lines 53 – 56, column 18, lines 52 – 58, column 21, lines 2 – 9], so leaving lighting on when the user leaves the space or turning it on when the user enters the space, is just a minor variation of what Thye teaches. Under Rationales for Obviousness (MPEP 2143, Rationale F), this not considered patentable);
wherein, when the functions have been disabled, the devices corresponding to the disabled functions cannot be used by the user (Fig. 4, block 407;  column 91, lines 30 – 34 discloses “… for facilitating graceful termination of the user's access to the subject resource”).
So Thye discloses above that after the reservation period ends, resource functionality is disabled or terminated. Resources are disclosed by Thye (Fig. 2; column 6, lines 53 – column 7, line 2; column 7, lines 51 – 67; column 17, line 66 – column 18, line 7). 
Thye doesn’t explicitly disclose that the user reenters the space. However, since functionality is disabled when the user exits the space, if the user reenters the space, functionality would still be disabled until user confirmation 404 occurs a 2nd time. That is, there is a time period during which functionality is disabled until user confirmation 404 occurs a 2nd time, i.e. since the resource functionality was terminated in block 407, the resource is essentially disabled for the user until he gains access again at block 405.
Furthermore, limiting functionality when the user reenters is also an obvious variation or obvious to try. Under Rationales for Obviousness (MPEP 2143, Rationale F and E), this is not considered patentable. One of ordinary skill in the art can easily modify Thye’s flowchart in Fig. 4, to verify if the user has reentered the space and explicitly disable further functionality upon entry. This is an obvious variation of disabling functionality upon exiting the space. For example, a block could be placed between blocks 403 and 404 to check if the user is reentering the space and limit certain functionality thereafter.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use modify Thye’s invention as above, as limiting functionality is the appropriate thing to do if the user hasn’t been confirmed again at block 404. 

Regarding claims 3 - 8, these are merely obvious variations of what Thye discloses can be controlled. Thye discloses multiple resources that can be controlled (Fig. 2; column 6, lines 53 – column 7, line 2; column 7, lines 51 – 67; column 17, line 66 – column 18, line 7).  Under Rationales for Obviousness (MPEP 2143, Rationale F and E), an obvious variation is not considered patentable. 


Regarding claim 9, Thye discloses reentry is permitted if another reservation period of the space has not started at a time of issuance of a reentry request (Fig. 4, block 403, 404, 405 will be executed if resources are available. If resources are not available, block 411 will be executed).

Claim 10 is similarly analyzed as claim 1. Thye’s Fig. 4 doesn’t put any restriction on time period within which a reentry is made. However, one of ordinary skill in the art can modify the flowchart as described in claim 1 rejection, to limit functionality if the user tries to reenter within a specified period of time. Under Rationales for Obviousness (MPEP 2143, Rationale F and E), this is not considered patentable. One of ordinary skill in the art can easily modify Thye’s flowchart in Fig. 4, to allow reentry, in case a user forgot something in the space.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use modify Thye’s invention as above, to allow reentry within a specified period of time as this would be useful in case a user forgot something in the space.


Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use modify Thye’s invention as above, as this would allow usage of space that is not reserved for a certain time. 

Regarding claim 12, Thye discloses the reentry is permitted if there is no other user in the space at a time (Fig. 4, block 403 discloses resource available i.e. no other user in the space).

Regarding claim 13, Thye discloses the reentry is permitted if the user who has issued a reentry request accepts charging after the reentry (column 16, lines 13 – 38, especially lines 33 – 38 imply that the user has accepted the charges).


Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use modify Thye’s invention as above, as this would allow a space to be used by a user if the original user had a reservation and didn’t want to use it. This would result in possibly more revenue for the space owner.

Claim 15 is similarly analyzed as claim 14. 

Claim 16 is similarly analyzed as claim 14. A similar obvious modification can be made as in claim 14 and for the reasons in claim 14.

Claim 17 is similarly analyzed as claim 14. Further, Fig. 2 shows multiple spaces in a larger space. Another space can be assigned in the same larger space if available.


However, Thye discloses (column 3, lines 51 - 54) “The user device and/or other user terminals (e.g., internet portal based user terminal infrastructure) may be employed for reserving the resources, managing a user's account, etc”. Therefore, if a user uses his device a 2nd time, user confirmation 404 could possibly be quicker since confirmation was already done before.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to allow reentry for a device that was used before, as this would speed up the reservation process. 

Claim 30 is similarly analyzed as claim 1. Thye discloses a database storing space management data (column 10, line 59 – column 11, line 13).

Claim 31 is similarly analyzed as claim 1.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to space reservation systems:

WO2009094731A1 discloses systems and methods for managing building services.
JP2002007913Adiscloses rental space management support system.
JP2009211430A discloses an area management system and its method.
JP 6309362B2 discloses a meeting room reservation system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.